Citation Nr: 0600602	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  88-08 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine



THE ISSUES

1.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder.  

2.  Entitlement to a rating in excess of 30 percent for the 
service-connected Hepatitis C.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 18, 1979 to 
June 25, 1979.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from RO decisions in May 1986 and October 
1996.  

The case was remanded by the Board in March 1996, June 1998, 
July 2000, March 2001, February 2003 and January 2004.  

The issue of an increase rating for the service-connected 
hepatitis C is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained by the RO.  

2.  The veteran is not shown have had an innocently acquired 
psychiatric disorder, including PTSD or schizophrenia that 
clearly and unmistakably existed prior to entering military 
service.  

3.  The veteran did not manifest an innocently acquired 
psychiatric disorder, including schizophrenia, during his 
brief period of active service from which he was discharged 
for administrative reasons.  

4.  An innocently acquired psychiatric disorder, to include 
schizophrenia, is not shown to have been clinically present 
until several years after service.  

5.  The veteran is not shown to suffer from PTSD or other 
innocently acquired psychopathology due to any event or 
incident of his active service.  


CONCLUSION OF LAW

1.  The statutory presumption of soundness as in applies to 
any innocently acquired psychiatric disability is not 
rebutted in this case.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2005).  

2.  The veteran is not shown to have an innocently acquired 
psychiatric disability manifested by PTSD or schizophrenia 
due to disease or injury that was incurred in service; nor 
may a psychosis be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005).  

VCAA and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

It is noted that the veteran was provided notice of VCAA in 
letters from the RO in March 2001 and the Appeals Management 
Center (AMC) in February 2004.  In decisions dated in March 
1996, July 2000, March 2001, February 2003, and January 2004, 
the Board remanded the veteran's increased rating and service 
connection claims for further development.  

The VCAA letters from the RO and AMC informed the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what medical or other evidence he was 
responsible for obtaining.  VA also identified which evidence 
it was responsible for obtaining.  

In the RO's statements, the Statements of the Case and 
Supplemental Statements of the Case, the veteran has been 
provided with pertinent rating schedule provisions regarding 
his increased rating claim for hepatitis C disability.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Furthermore, the veteran was accorded VA examinations that 
were completed in September 1993, August 1995, July 1996, 
June 1999, July 1999, September 2000, May 2001, January 2002 
and March 2004.  

Also, the veteran has testified at personal hearings held at 
the RO in April 1996 and before the undersigned Veterans Law 
Judge in August 1997 and May 2003.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist him in substantiating his claims.  

Therefore, the facts relevant to the claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of VCAA and the implementing 
regulations.  See Wensch v. Principi, 15 Vet App 362 (2001); 
see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  


Service connection for acquired psychiatric disorder

The veteran is seeking service connection for an acquired 
psychiatric disorder.  He essentially contends that this 
disability had its onset while he was on active duty.  

In his hearing at the RO in April 1996 and before the 
undersigned Veterans Law Judge in August 1997, the veteran 
testified that he had a preexisting psychiatric condition 
that was aggravated by his active duty service.  

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that a 
disability was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 U.S.C.A. 1113(b); 38 
C.F.R. § 3.303(d).  

Service connection may also be granted for chronic 
disabilities, such as psychoses, if such is shown to have 
been manifested to a compensable degree within one year after 
the veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  

A veteran is presumed to be in sound condition, except for 
defects, infirmities, or disorders noted when examined, 
accepted, and enrolled for service, or when clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111 (West 2002).  

The burden is on the Government to rebut the presumption of 
sound condition upon induction by clear and unmistakable 
evidence showing that the disorder existed prior to service 
and was not aggravated by service.  See VAOPGCPREC 3-2003 
(holding in part, that 38 C.F.R. § 3.304(b) is inconsistent 
with 38 U.S.C. § 1111 to the extent it states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).  The occurrence of symptoms, in the absence 
of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002).  

Initially, the Board finds that the veteran currently is 
shown to suffer from an acquired psychiatric disability 
manifested by schizophrenia.  In this regard, the Board notes 
the VA and private treatment records show that he has been 
repeatedly diagnosed with schizophrenia since 1983.  

The Board will first consider the presumption of soundness.  
A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b); Verdon v. Brown, 8 Vet. App. 529 
(1996).  

In order to rebut the presumption of soundness, VA law and 
regulations require that there be clear and unmistakable 
evidence that a psychiatric disorder existed prior to his 
periods of service, and that such disorder was not aggravated 
by the subsequent period of service.  See VAOPGCPREC 3-2003.  

On report of medical examination in May 1979, the veteran was 
found qualified for enlistment.  No psychiatric defects were 
noted by the examiner on clinical evaluation.  

On report of medical history in May 1979, the veteran did not 
indicate psychiatric complaints.  The examiner noted the 
complaints of chest pain and leg cramps, but noted a "good 
profile."  The examiner noted the absence of allergy, 
drug/alcohol, and emotions problems.  

In the instant case, no psychiatric defects were noted at the 
time of the veteran's examination for service entrance or at 
any time during his period of active service.  

In addition, the Board finds, based on its review of the 
entire record, that the evidence is not clear and 
unmistakable in establishing that an innocently acquired 
psychiatric disorder existed prior to his period of service.  
Thus, the presumption of soundness upon entrance into service 
has not been rebutted.  

In reaching this conclusion, the Board finds that the service 
medical records and the reports of medical examinations, as 
well as service personnel records and other documents from 
prior to service to be most probative.  

As noted previously, the service medical records at entry 
into service are negative for any complaints or findings of 
schizophrenia, post-traumatic stress disorder (PTSD) or any 
other innocently acquired psychiatric disorder.  

The service personnel records were reviewed.  Essentially, 
the records indicate that the veteran was recycled to another 
flight unit for remedial training and reevaluation.  The 
reason for deficiency was reported as "Airman clearly [did] 
not live up to the standards set by the Air Force and BMT 
(basic military training)."  

The veteran was recommended for discharge for marginal 
performance.  Prior to discharge, in a meeting with the 
section supervisor, the veteran "became very indignant and 
was verbally abusing his instructors."  It was noted that 
the veteran "appeared to have lost all self-control."  

On report of medical history at separation in June 1979, the 
veteran did not indicate any complaints of depression or 
nervous trouble.  The examiner remarked that the he had not 
experienced any significant illness or injury since 
induction.  

The veteran was reported to have "denied any family history 
of diabetes or psychosis, use of contact lenses, history of 
motion sickness or disturbances or consciousness and all 
other significant medical or surgical history."  He was 
cleared medically for separation.  

The Board also notes that its review of the veteran's 
scholastic records and certain transcripts dating back to 
elementary school through high school.  There was no 
indication of any psychiatric problems or complaints from the 
veteran's instructors.  

The Board also notes its review of an excerpt from grand jury 
testimony in which the veteran described a May 1976 incident 
where he was allegedly assaulted and his apartment burgled by 
two acquaintances.  Exhibit 1 was reported to be emergency 
room medical records dated in March 1976 when the veteran was 
treated for lacerations and hemorrhage with no evidence of 
fractures.  The incident occurred prior to his enlistment 
into the Air Force.  

The Board has considered the actual treatment records dated 
from 1982 to 2004.  The medical records dated in 1982, 1984, 
1985 and 1988 reflect hospitalizations for substance and 
alcohol abuse.  His past medical history was noted to include 
psychiatric illness dating back to high school with several 
previous mental hospitalizations.  

Diagnoses reported included those of chronic paranoid 
schizophrenia, antisocial personality disorder, psychoactive 
substance abuse with alcohol dependency, and PTSD.  It was 
noted that the prior hospitalizations were for delusional 
ideation and aggressive behavior related to episodes of 
alcohol use.  

Significantly, in a letter dated in October 1998, a social 
worker noted his treatment of the veteran since April 1997.  
Based on a review of the grand jury testimony and service 
personnel records, the social worker opined that the veteran 
"was suffering from a psychotic disorder prior to his 
enlistment in the military."  The social worker added that 
the experiences in the military aggravated the veteran's 
psychiatric condition that he continued to suffer at the 
time.  

In a report dated in November 1998, a private psychologist 
reported that the veteran was self referred for the 
evaluation in support for his claim for PTSD as a result of 
his military experience.  The psychologist recorded the 
veteran's account of his military experience that consisted 
of a 1979 enlistment in the Air Force without acknowledgement 
of his prior physical trauma from an assault during a 
burglary.  

The examiner asked what happened in the military, and the 
veteran replied he was subjected to psychological and 
psychiatric experimentation.  The psychologist reported that 
it was likely that the veteran had a pre-existing mental 
disorder when he entered the military.  The test results 
indicated some symptoms of PTSD; however, the examiner could 
not draw definitive conclusions about the potential impact of 
the military experiences on his current symptomatology.  

The examiner opined that "it [was] entirely plausible to 
surmise that superimposing military training upon his pre-
existing pathology could well have exacerbated many of his 
problems."  

In a letter dated in December 2004, a private psychologist 
opined, based on a review of the entrance and discharge 
examinations and disciplinary records in service, as well as 
VA examination reports and outpatient treatment records, that 
the veteran had been a life-long schizophrenic.  He noted 
that the one-month service in the Air Force had "absolutely 
exacerbated his pre-existing psychological disorder, due to 
the psychological stress of basic training."  

The psychologist added that "this was evident from the fact 
that line personnel with no psychiatric training were able to 
see that he needed psychiatric help and sent him to the 
mental hygiene clinic."  

The psychologist's diagnosis was that of schizophrenia 
paranoid type.  The etiology was noted to be both hereditary 
and "was certainly aggravated by his military service."  

The veteran receives Social Security Administration (SSA) 
disability benefits for cirrhosis of the liver with a 
secondary diagnosis of history of bipolar disorder.  It is 
noted that the SSA disability began on January 1, 1983.  With 
regard to the psychiatric disability, the veteran was 
examined in March 1984.  The examiner noted that the bipolar 
disorder, mixed type without psychotic features "ha[d] been 
essentially unchanged since approximately 1975."  

Likewise, the Board reviewed the VA outpatient treatment 
records and examination reports dated from 1986 to 2005.  In 
an August 1986 hospitalization record, the veteran claimed he 
underwent a psychiatric evaluation prior to his discharge 
from the Air Force.  The primary diagnosis was that of 
schizophrenic disorder, paranoid type.  

In a September 1998 clinical note, a VA psychiatrist opined 
that, given the veteran's personality structure, "it [was] 
reasonable to understand that the rigors of military service 
would be an extraordinary stressor" and that the diagnosis 
of PTSD was a major consideration.  The psychiatrist added 
that "such an experience [was] likely to provide a wealth of 
opportunity for aggravation of his pathology."  

On VA PTSD examination in June 1999, the veteran stated that, 
prior to his enlistment in the military in 1979, he had had 
five different jobs, had been brutally assaulted and had 
found his father's dead body.  It was noted that he had 
repeated the 4th grade and did not finish course work at 
community college.  

During service, he reported having had difficulty passing 
inspection despite seeking help from his instructors.  After 
military service, he noted working several short-term jobs 
before his last period of employment in 1993.  

The VA examiner noted a variety of diagnoses to include 
paranoid personality, schizophrenia, PTSD, delusional 
disorders, malneurological deficits, alcoholism and bipolar 
disorder.  

The psychological test results were noted to be 
"nonconsistent with a diagnosis of chronic PTSD."  The 
examiner noted that the veteran reported that the event that 
bothered him most was receiving tainted blood from a VA 
hospital which occurred after his military service.  

The examiner's diagnosis was that of schizophrenia, 
undifferentiated with history of alcohol disorder.  The 
examiner opined that the condition predated his military 
service but was "probably aggravated by his brief stay in 
the military."  

The examiner added that it was the veteran's view that his 
problematic military experience "increased his sense of 
being treated unfairly, harassed, and persecuted" and as a 
result "this problematic way of looking at the world 
continue[d] with numerous hospitalizations, post-military."  

The examiner noted that the history of alcohol misuse and 
ongoing family origin problems further complicated the 
veteran's clinical picture.  

On VA mental disorders examination in June 1999, the veteran 
was reported to have major impairment in judgment, thinking, 
mood and work.  The examiner noted the veteran had no 
friends, was unable to keep a job, and had difficulty with 
reality testing.  The examiner reported that the veteran had 
both grandiose and persecutory delusions.  The examiner's 
diagnosis was that of paranoid schizophrenia.  

The examiner opined that the veteran was "already mentally 
ill before joining the service and most of his poor 
performance was brought about by his delusions" which the 
examiner found was a natural progression of his industrial 
and social impairment.  
 
On VA PTSD examination in March 2004, the veteran was noted 
to have had a complicated history with records of psychiatric 
hospitalizations, primarily during the 1980's.  The examiner 
noted no actual treatment for a psychiatric disorder in the 
service medical records despite references to in-service 
treatment.  

Also noted were the veteran's essentially negative entrance 
and exit examinations in which he "endorsed no significant 
emotional difficulties on self-report."  The VA examiner 
reported a reference to pre-service treatment records that 
documented a suicide attempt, chronic alcoholism since age 8 
and a diagnosis of reactive depression; however, the examiner 
could not locate those records in the claims file.  
 
Based on psychological testing, the examiner found the 
evaluation was most consistent with the diagnosis of 
schizophrenia.  The veteran was noted to be quite delusional, 
and his thoughts were noted to be disordered.  His PTSD 
symptoms were found to appear to be related to various 
delusions and that the only credible stressor was the assault 
that occurred prior to military service.  

The VA examiner opined that, given the extremely short time 
that he was in service, "it [was] not at least as likely as 
not that his current mental disorder was exacerbated by his 
experience in the service."  

The examiner continued that "it [did] appear that he ha[d] 
had a very long-standing mental disorder including 
significant delusions as well as maladaptive personality 
issues."  

The examiner opined that the difficulties in the military 
were "due to his preexisting condition and not a reflection 
of an exacerbation of his difficulties."  The examiner's 
diagnoses included those of paranoid schizophrenia, 
personality disorder, not otherwise specified.  

The issue, then, is whether an innocently acquired 
psychiatric disability was incurred in the veteran's military 
service.  As such, the Board finds that a presumption of 
aggravation that would arises where there is an increase in 
disability during service is not for application in this 
case.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and after 
service.  The burden is on the appellant to establish 
aggravation.  See VAOPGCPREC 3-2003; Wagner v. Principi, 370 
F.3d 1089 (Fed.Cir. 2004).  

In this case, the veteran has not presented evidence that 
would serve to establish that an innocently acquired 
psychiatric disorder had its clinical onset in service.  
There were no psychiatric complaints during service and no 
clinical findings for psychiatric defects on report of 
medical examination at enlistment and separation.  In fact, 
the veteran was noted to have denied having any family 
history of psychosis or other disturbances.  

The Board notes the previously discussed post-service medical 
opinions regarding aggravation.  However, the Board notes 
that the opinion expressed by the treating social worker in 
October 1998 is not supported by any rationale.  While the 
social worker noted his review of the service records and 
grand jury testimony, he does not highlight any facts in 
those records that explain his opinion.  

As such, his opinion is not See Miller v. West, 11 Vet. App. 
345, 348 (1998) (a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record); LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (a bare transcription of lay history, unenhanced 
by additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a health care professional); Black v. Brown, 5 Vet. App. 177, 
180 (1995) (a medical opinion is inadequate when it is 
unsupported by clinical evidence).  

Likewise, the opinions offered by the VA examiners in 
September 1998 and June 1999 and the treating psychologist in 
November 1998 are speculative in that they do not refer to 
facts established in the record.  Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The VA examiner noted that, given the veteran's personality 
type, it was likely that his military experience provided "a 
wealth of opportunity for aggravation."  In this regard, the 
examiner's opinion can be of little or no probative value.  
Medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim.  Id.  

The psychologist stated that, while it was likely that the 
veteran had a pre-existing mental disorder when he entered 
the military, he could not draw definitive conclusions about 
the potential impact of the appellant's military experiences 
on his current symptomatology.  The psychologist opined that 
"it [was] entirely plausible" that the preexisting 
pathology "could" have been exacerbated by his military 
training.  

On VA PTSD examination in June 1999, the VA examiner opined 
that the veteran's condition predated his military service 
but was "probably aggravated by his brief stay in the 
military."  The use of the word "probably" as well as the 
examiner's assessment that the appellant's history of alcohol 
abuse and ongoing family origin problems further complicated 
the clinical picture.  As such, the Board finds these 
opinions to be inconclusive to be of probative value.  

The opinion expressed by the veteran's psychologist in 
December 2004 cannot serve to support his claim of service 
connection on the basis of incurrence or aggravation.  

In this regard, the examiner noted that the line personnel 
lacked the psychiatric training to determine that the veteran 
needed psychiatric help.  He added that the one-month 
military service exacerbated his preexisting psychological 
disorder due to the stress of basic training.  

However, the Board notes that on report of medical history at 
enlistment and separation from the military, the veteran 
indicated that he had no psychiatric complaints and checked 
no for nervousness or depression.  In fact, he denied having 
emotional problems and family history of psychosis.  As such, 
the psychologist's opinion cannot be found to be consistent 
with the evidence prepared contemporaneously with service.  

The Board given this record finds that the VA opinions 
rendered in March 2004 to be most probative to decide this 
case.  

On PTSD examination in March 2004, the examiner opined that, 
given the veteran's extremely short time in service, his 
current mental disorder was not exacerbated by that 
experience.  The examiner noted that the difficulties in 
service and maladaptive personality issues were not a 
reflection of an exacerbation of his difficulties.  

This opinion in substance stands for the conclusion that the 
veteran did not manifest symptoms that would reflect an 
innocently acquired psychiatric disability was incurred in or 
aggravated by his brief period of active service.  

The Board notes that while the appellant appears to be 
claiming entitlement to service connection for PTSD.  In this 
case, the appellant is not a combat veteran nor he claimed 
any in-service stressor event.  The medical evidence does not 
serve to show that he suffers from PTSD based on stressor 
events in period of active duty.  As such, entitlement to 
service connection for PTSD is unsupported by the facts in 
this case.  

For these reasons, the Board concludes service connection 
must be denied.  The Board has reviewed the post-service 
treatment records.  Although these records confirm that the 
veteran has been diagnosed with an acquired psychiatric 
disorder, there is no medical evidence associating any 
currently demonstrated psychopathology to any event or 
incident of his military service.  

The Board further finds that there is no evidence that his 
psychiatric disability became manifested to a degree of 10 
percent within one year of his discharge from service.  38 
C.F.R. §§ 3.307, 3.309.  In this case, the veteran was 
discharged from the military in June 1979.  

His first diagnosed psychiatric disorder, chronic 
schizophrenia, was first documented in 1983, four years 
following separation from service.  The Board finds it 
significant that, in the post-service treatment records, very 
few references to active duty service were reported.  

The Board appreciates the sincerity of the veteran's belief 
in the merit of his claim.  However, it is well established 
that, as a layperson, he is not considered capable of 
opining, no matter how sincerely, that he developed a 
psychiatric disorder during service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

For the above reasons, the preponderance of the evidence is 
against the veteran's claim for service connection for an 
innocently acquired psychiatric disorder; the benefit-of-the-
doubt doctrine therefore does not apply, and this claim must 
be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).



ORDER

Service connection for an innocently acquired psychiatric 
disorder is denied.  



REMAND

The veteran also seeks an increased rating for a service-
connected hepatitis C.  Currently, the veteran is assigned a 
30 percent disability evaluation under 38 C.F.R. § 4.114 
changed effective on July 2, 2001.  These changes included 
the criteria for evaluating hepatitis and diseases of the 
liver.  Under the prior regulations, the veteran was 
evaluated under the criteria for infectious hepatitis, 
Diagnostic Code (DC) 7345.  

The Board also observes that the veteran was last examined by 
VA in January 2002.  He testified at a personal hearing in 
May 2003 that this condition has significantly worsened and 
requires regular medical treatment.  

Therefore, the RO should schedule the veteran for a VA 
examination to assess the current extent of the service-
connected hepatitis C.  See 38 U.S.C.A. § 5103A (West 2002); 
see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(holding that the duty to assist includes the duty to conduct 
a thorough and contemporaneous examination to ensure that the 
evaluation of the disability is a fully informed one).  

While the RO attempted to obtain VA treatment records from 
the Togus VA Medical Center (VAMC), it appears there are 
outstanding medical records.  The record contains evidence of 
treatment for hepatitis in 2003, with a notation that the 
veteran does not receive medical treatment for this 
condition.  

The examiner referred the veteran to follow-up care with his 
primary care physician, however, those records do not appear 
in the appellant's claims file.  

In this regard, the RO should obtain any outstanding 
treatment records from that facility which pertain to the 
veteran's hepatitis C.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error.")  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran's service-connected hepatitis C 
from the Togus VAMC dated from 2002 to 
the present.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  

2.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the severity of the service-
connected hepatitis C.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  
Specifically, the examiner should:

a.  express an opinion as to whether 
there is minimal, moderate, or 
marked liver damage and the presence 
or absence of associated symptoms of 
gastrointestinal disturbance, 
fatigue, and mental depression or 
anxiety; 

b.  note the frequency and duration, 
if any, of recurrent episodes, and 
if any of these episodes require 
rest therapy; 

c.  note if the hepatitis C is 
productive of daily fatigue, 
malaise, and anorexia, requiring 
dietary restriction or continuous 
medication, or incapacitating 
episodes (a period of acute signs 
and symptoms severe enough to 
require bed rest and treatment by a 
physician), with symptoms such as 
fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right 
upper quadrant pain and the duration 
of these episodes during the past 
twelve-month period; 

d.  comment upon the presence or 
absence of weight loss, 
hepatomegaly, and malnutrition. 

3.  When the development requested has 
been completed, the RO should readjudicate 
the issue on appeal, with consideration 
the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7345, effective prior to 
July 2, 2001, and Diagnostic Code 7354, 
effective as of July 2, 2001.  If the 
benefit sought is not granted in full, the 
veteran and his representative should be 
furnished with a supplemental statement of 
the case.  Thereafter, the veteran and his 
representative must be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


